El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Como consecuencia de la apelación establecida en este pleito contra la sentencia qne lo decidió tenemos dos mociones para resolver qne están íntimamente relacionadas: una del apelante Freiría Hermanos solicitando qne aprobemos la transcripción de la evidencia beaba para sn apelación por el taquígrafo porque la corte inferior se ba negado a apro-barla fundándose en qne contándose el término qne tiene el •taquígrafo para preparar y presentar la transcripción de la evidencia desde la fecba en qne fné dictada la orden para hacer la transcripción y no desde qne esa orden le es noti-ficada, la expresada transcripción ba sido presentada fuera del término legal: y la otra moción es de la parte -apelada *897solicitando que desestimemos la apelación de Freiría Her-manos contra la sentencia porqne habiendo sido negada pol-la corte inferior la aprobación de la transcripción de la evi-dencia por haber sido presentada fuera de tiempo y habiendo sido interpuesta esa apelación el 21 de marzo de 1929, a la fecha de la moción, junio 4, 1929, no ha sido presentado en este tribunal el récord de la apelación. Se opuso el apelante a esta moción y presentó certificación creditiva de haber interpuesto apelación contra la resolución que le negó la apro: baeión de la transcripción del taquígrafo y de haber apelado también la resolución posterior negándose la corte a recon-siderar dicha negativa.
La solicitud del apelante Freiría Hermanos para que aprobemos la transcripción hecha por el taquígrafo no es procedente porque su verdadero objeto es que mediante dicha petición resolvamos si la corte inferior está equivocada o no en cuanto a desde cuándo debe contarse el término que el taquígrafo tiene para hacer ese trabajo, si desde que la orden disponiendo que lo hiciera fué dictada, o desde que le íué notificada, de tal modo que si nosotros resolviéramos ahora esa cuestión en el sentido de que se cuenta desde la notificación, no tendríamos necesidad de aprobar nosotros la transcripción de la evidencia porque la corte inferior no tendría entonces motivo alguno para dejar de aprobarla, si está bien hecha, o para ordenar que sea enmendada. La solicitud a esta corte que autoriza la regia 64 de nuestro reglamento para aprobar nosotros un pliego de excepciones o una exposición de hechos, y por analogía una transcripción ce la evidencia hecha por el taquígrafo, cuando la corte inferior se niega a aprobar, no tuvo en mente resolver por tal procedimiento cuestiones controvertidas distintas de las que naturalmente surgen respecto a la exactitud de dichos documentos, siendo cuestiones como las que se suscitan en este caso propias para otra clase de procedimientos; y *898habiendo optado Freiría Hermanos por traer esa cuestión ante nosotros mediante apelación, no debemos decidirla en 3a petición que se nos ha presentado.
La desestimación de la apelación de Freiría contra- la sentencia solicitada por el apelado tampoco es procedente porque estando apelada la resolución que negó la aprobación de la transcripción hecha por el taquígrafo, mientras esa negativa quede firme por desestimación de la apelación o por decisión sobre sus méritos no puede considerarse que la transcripción de la evidencia fué presentada fuera de tiempo y que por esto no pudo ser aprobada.

Ambas peticiones deben 'ser negadas.